Citation Nr: 0615985	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for defective hearing 
of the left ear. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable evaluation for defective hearing of the left 
ear.

In November 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

The veteran is only service-connected for defective hearing 
in the left ear.  Even though the veteran's service 
connection claim for right ear hearing loss was denied in a 
July 2004 rating decision, during his personal hearing, he 
reiterated his contention that he suffers from right ear 
hearing loss which is related to service.  Accordingly, the 
Board construes the veteran's testimony as a claim to reopen 
the previously denied service connection claim for right ear 
hearing loss.  That matter is referred to the RO for any 
development deemed appropriate.


FINDINGS OF FACT

1.  Based on November 2003 and July 2004 VA audiological 
results, the veteran exhibits an exceptional pattern of 
hearing loss in the left ear manifested by hearing acuity at 
Level IX, and Level VII, respectively. 

2.  The veteran has not submitted evidence tending to show 
that his service-connected left ear defective hearing 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
defective hearing of the left ear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86(a), 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in June 2003 letter.  That letter 
informed the veteran to submit any evidence or information 
pertinent to his claim, informed him of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA audiological examinations.  The claims folder 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the medical evidence from the West Palm Beach VA Medical 
Center.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Increased Rating Claim for Defective Hearing of the Left Ear

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected defective left ear hearing under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2005).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2005).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2005).  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2005).  Where the impaired 
hearing is only service-connected for one ear, the non- 
service-connected ear is assigned a numeric designation Level 
of "I".  See 38 C.F.R. § 4.85(f) (2005).

In November 2003, the veteran underwent a VA audiological 
examination. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
75
85
65
80
70
LEFT
81.2
85
75
80
85

Speech recognition ability was 48 percent correct in the left 
ear at 95 db hearing loss and 80 percent correct at 102 dB 
hearing loss.  Since the results were not certified, the 
Board will assume the lower speech recognition ability score 
is correct for rating purposes.  

The November 2003 audiometric results show that the veteran 
exhibited an exceptional pattern of hearing loss in the left 
ear because the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz were 55 decibels or more.  See 38 C.F.R. § 4.86(a) 
(2005).  Therefore, the Board may use an alternative method 
to evaluate the left ear hearing impairment.  Applying the 
relevant Roman numeral designations, the evaluation of 
hearing impairment of the left ear is Level IX under Table 
VI, and Level VII under Table VIA.  Since the application of 
Table VI results in the higher numeral, the Board will use 
Table VI.  As discussed above, where the veteran is only 
service-connected for hearing loss in one ear, the non 
service-connected ear is assigned a numeric designation Level 
of "I" in order to determine the percentage evaluation from 
Table VII.  See 38 C.F.R. § 4.85(f) (2005).  Applying the 
relevant numeric designations (Level IX hearing in the left 
ear and Level I hearing in the right ear) to Table VII, the 
evaluation for hearing impairment corresponds to a 
noncompensable evaluation and an evaluation in excess of zero 
percent for left ear hearing loss is not warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).

The veteran most recently underwent a VA audiological 
examination in July 2004.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
86
85
80
90
90
LEFT
85
85
75
90
90

Speech recognition ability was 68 percent correct, 
bilaterally. 

The July 2004 audiometric results show that the veteran 
exhibited an exceptional pattern of hearing loss in the left 
ear because the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz were 55 decibels or more.  See 38 C.F.R. § 4.86(a) 
(2005).  Therefore, the Board may use an alternative method 
to evaluate the left ear hearing impairment.  Applying the 
relevant Roman numeral designations, the evaluation of 
hearing impairment of the left ear is Level VII under Table 
VI, and Level V under Table VIA.  Since the application of 
Table VI results in the higher numeral, the Board will use 
Table VI.  As discussed above, where the veteran is only 
service-connected for hearing loss in one ear, the non 
service-connected ear is assigned a numeric designation Level 
of "I" in order to determine the percentage evaluation from 
Table VII.  See 38 C.F.R. § 4.85(f) (2005).  Applying the 
relevant numeric designations (Level VII hearing in the left 
ear and Level I hearing in the right ear) to Table VII, the 
evaluation for left ear hearing impairment remains zero 
percent and a compensable evaluation for left ear hearing 
loss is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).

The July 2004 examiner indicated that there was some reason 
to believe that the reported thresholds over-estimated true 
hearing loss.  Nevertheless, even assuming that the July 2004 
audiological results were over-estimated, the July 2004 
results still do not meet the criteria for a compensable 
evaluation under Diagnostic Code 6100.  

The veteran reports difficulty hearing.  He contends that his 
hearing loss is more severe than VA acknowledges, and that he 
is deserving of a compensable disability 


evaluation for his service connected left ear defective 
hearing.  While the veteran's statements may be considered 
credible with regard to his subjective complaints pertaining 
to his hearing problem, the Board notes that medical 
diagnoses involve questions that are beyond the range of 
common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Because the record does not show that the 
veteran is a medical professional, with the training and 
expertise to provide clinical findings regarding the degree 
of disability associated with his service connected left ear 
hearing loss, his statements are not competent evidence for 
the purpose of establishing entitlement to a higher 
disability evaluation for that disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Although the veteran exhibits an exceptional pattern of 
hearing impairment in his left ear, the Board is unable to 
identify a basis to grant the veteran's claim for a 
compensable evaluation.  The preponderance of the evidence is 
against the veteran's claim and the appeal must be denied.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected left ear 
defective hearing, or that such disability causes marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6- 96.


ORDER


The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


